In an action to recover damages for wrongful death and conscious pain and suffering, defendant New York City Health and Hospital Corporation appeals from a judgment of the Supreme Court, Kings County, entered July 3, 1974, upon a jury verdict for plaintiff of $125,000 on the wrongful death claim and $40,000 on the conscious pain and suffering claim. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, respondent shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict on the wrongful death claim from $125,000 to $50,000 and to reduce the verdict on the conscious pain and suffering claim from $40,000 to $20,000, in which event the judgment, as so reduced and amended, is affirmed, without costs. No questions of fact were presented on the appeal. The amounts of the verdicts on both the wrongful death and the conscious pain and suffering claims were not warranted on this record and are excessive to the extent indicated herein. Rabin, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.